 

EXHIBIT 10.3

 

PLEDGE AGREEMENT

 

Southwest Casino Corporation (“Southwest”) and each of the parties listed as
Co-Signers on Exhibit 1 (the “Co-Signers”) enter into this Pledge Agreement (the
“Agreement”) effective March 7, 2008.  Each of the Co-Signers is referred to
individually as a “Co-Signer” and collectively, the “Co-Signers”.

 

BACKGROUND

 

A.            Under the terms of Subscription Agreements among Southwest and the
Co-Signers dated the same date as this Agreement (collectively, the
“Subscription Agreements”), each of the Co-Signers have agreed to co-sign with
Southwest a promissory note (each, a “Note” and collectively, the “Notes”) or to
execute and deliver a guaranty (each, a “Guaranty” and collectively, the
“Guaranties”) in favor of Crown Bank (the “Bank”).

 

B.            Southwest is the sole shareholder of Southwest Casino & Hotel
Corp., a Minnesota corporation  (“Casino & Hotel”) and currently holds 1,000
shares of Casino & Hotel common stock (the “Shares”).

 

C.            In consideration of co-signing the Notes or entering into the
Guaranties, Southwest has agreed to execute and deliver this Agreement to the
Co-Signers.

 

AGREEMENT

 

In consideration of the accommodations made and to be made by the Co-Signers to
Southwest, the mutual promises, covenants and agreements contained in this
Agreement, and other good and valuable consideration, the receipt and
sufficiency of which each of the parties to this Agreement acknowledges,
Southwest and the Co-Signers agree as follows:

 


1.                                      THE PLEDGE


 


1.1           THE PLEDGE.  SOUTHWEST PLEDGES AND GRANTS TO THE CO-SIGNERS, AS
AGENTS FOR AND ON BEHALF OF THE CO-SIGNERS, A FIRST PRIORITY SECURITY INTEREST
(THE “PLEDGE”) IN THE SHARES (THE “COLLATERAL”), INCLUDING:


 


A.                                       ALL SECURITIES, INSTRUMENTS, OTHER
INVESTMENT PROPERTY AND OTHER RIGHTS OR INTERESTS OF ANY KIND OR DESCRIPTION, AT
ANY TIME ISSUED OR ISSUABLE AS AN ADDITION TO, IN SUBSTITUTION OR EXCHANGE FOR,
OR WITH RESPECT TO, THE SHARES, INCLUDING, WITHOUT LIMITATION, ANY SHARES OR
OTHER OWNERSHIP INTEREST ISSUED AS DIVIDENDS OR AS THE RESULT OF ANY
RECLASSIFICATION, SPLIT-UP OR OTHER REORGANIZATION;


 


B.                                      ALL CASH, PROCEEDS, DIVIDENDS, INTEREST
OR OTHER PROPERTY, PAID, PAYABLE, RECEIVED, RECEIVABLE OR OTHERWISE DISTRIBUTED
IN RESPECT OF, IN EXCHANGE FOR, OR UPON THE SALE OR OTHER DISPOSITION OF THE
SHARES; BUT BEFORE THE OCCURRENCE OF AN EVENT OF DEFAULT, NOT INCLUDING ANY CASH
DIVIDENDS OR DISTRIBUTIONS PAYABLE WITH RESPECT TO THE MEMBERSHIP INTEREST,
WHICH WILL REMAIN THE PROPERTY OF SOUTHWEST; AND


 


C.                                       ALL RECORDS, BOOKS, LEDGERS, COMPUTER
TAPES OR DISKS, PRINTOUTS AND OTHER INFORMATION IN WHATSOEVER FORM REGARDING THE
SHARES.


 


1.2           SECURED OBLIGATIONS.  THE PLEDGE GRANTED IN THIS AGREEMENT IS
GIVEN TO SECURE (I) ALL LIABILITIES AND OBLIGATIONS INCURRED BY THE CO-SIGNERS
UNDER THE NOTES, (II) ALL LIABILITIES AND OBLIGATIONS INCURRED BY THE CO-SIGNERS
UNDER THE GUARANTEES, AND (III) ALL AMOUNTS EXPENDED OR INCURRED BY THE CO-

 

 

--------------------------------------------------------------------------------


 


SIGNERS IN NEGOTIATING WITH THE COMPANY OR SOUTHWEST IN CONJUNCTION WITH
SOUTHWEST’S OBLIGATIONS UNDER THIS AGREEMENT OR IN EXERCISING ANY RIGHTS OR
REMEDIES CONSEQUENT UPON ANY DEFAULT UNDER THIS AGREEMENT, INCLUDING, WITHOUT
LIMITATION, UCC FILING FEES, COURT COSTS, AND ATTORNEYS FEES AND EXPENSES OF
COUNSEL FOR THE CO-SIGNERS INCURRED IN CONNECTION WITH THE ENFORCEMENT OF THIS
AGREEMENT WHETHER OR NOT SUIT HAS BEEN FILED (ALL OF WHICH ARE REFERRED TO IN
THIS AGREEMENT COLLECTIVELY AS THE “SECURED OBLIGATIONS”).


 


1.3           LIMITATIONS ON PLEDGED SECURITIES.  SOUTHWEST REPRESENTS AND
WARRANTS TO CO-SIGNERS THAT SOUTHWEST HOLDS TITLE TO THE SHARES OF SOUTHWEST
CASINO AND HOTEL CORP. COMMON STOCK FREE AND CLEAR OF ANY LIENS, PLEDGES OR
ENCUMBRANCES, EXCEPT LIENS IN FAVOR OF THE CO-SIGNERS.  PROVIDED, HOWEVER, THAT
SOUTHWEST CASINO AND HOTEL CORP. OWNS A 50% MEMBERSHIP INTEREST IN NORTH METRO
HARNESS INITIATIVE, LLC (THE “NORTH METRO INTEREST”) AND SOUTHWEST CASINO AND
HOTEL CORP.’S OWNERSHIP OF THE NORTH METRO INTEREST IS SUBJECT TO A PRIOR PLEDGE
OF THE NORTH METRO INTEREST TO BLACK DIAMOND COMMERCIAL FINANCE, LLC (THE “BLACK
DIAMOND PLEDGE”).  ANY ATTEMPT BY SOUTHWEST CASINO AND HOTEL CORP. OR BY
CO-SIGNERS TO TRANSFER THE NORTH METRO INTEREST IS SUBORDINATE TO THE PRIOR
BLACK DIAMOND PLEDGE AND CANNOT OCCUR WITHOUT THE CONSENT OF BLACK DIAMOND
COMMERCIAL FINANCE, LLC, WHICH BLACK DIAMOND MAY WITHHOLD IN ITS SOLE
DISCRETION.  THE NORTH METRO INTEREST IS ALSO SUBJECT TO THE TERMS OF THE NORTH
METRO HARNESS INITIATIVE, LLC MEMBER CONTROL AGREEMENT DATED JUNE 4, 2004 THAT
FURTHER LIMITS THE ABILITY OF SOUTHWEST CASINO AND HOTEL CORP. TO DISPOSE OF THE
NORTH METRO INTEREST.  IN ADDITION TO THE CONSENT OF BLACK DIAMOND COMMERCIAL
FINANCE, LLC, SOUTHWEST CASINO AND HOTEL CORP. OR CO-SIGNERS MUST OBTAIN THE
CONSENT OF MTR-HARNESS, INC., WHICH ALSO HOLDS A 50% MEMBERSHIP INTEREST IN
NORTH METRO AN MAY ALSO WITHHOLD ITS CONSENT IN ITS SOLE DISCRETION, PRIOR TO
ANY TRANSFER OF THE NORTH METRO INTEREST.


 


1.4           PROXIES, STOCK POWERS, OTHER ENDORSEMENTS.  AFTER THE OCCURRENCE
OF AN EVENT OF DEFAULT AND UPON DEMAND OF CO-SIGNERS REPRESENTING A MAJORITY OF
THE TOTAL PRINCIPAL AMOUNT OF THE NOTES AND THE GUARANTEES, SOUTHWEST WILL
EXECUTE, ASSIGN AND ENDORSE TO THE CO-SIGNERS ALL PROXIES, ENDORSEMENTS,
APPLICATIONS, ACCEPTANCES, POWERS, DOCUMENTS, INSTRUMENTS OR OTHER EVIDENCES OF
PAYMENT OR WRITING CONSTITUTING OR RELATING TO ANY OF THE COLLATERAL.  ALL
ASSIGNMENTS AND ENDORSEMENTS WILL BE IN FORM AND SUBSTANCE REASONABLY
SATISFACTORY TO THE CO-SIGNERS.


 


1.5           DUTY OF THE CO-SIGNERS.  THE CO-SIGNERS ARE NOT BE OBLIGATED TO
TAKE ANY ACTION TO EXERCISE ANY RIGHTS, WARRANTS OR OPTIONS WITH RESPECT TO THE
COLLATERAL, TO PRESENT ANY COUPON(S) FOR PAYMENT, TO EFFECT REDEMPTION OF, OR TO
MAKE ANY PRESENTMENT, PROTEST, NOTICE OF PROTEST OR TO OTHERWISE PROTECT ANY
OPTIONAL RIGHT(S) ON THE COLLATERAL.


 


1.6           SECURITY INTEREST IS CONTINUING.  SOUTHWEST AGREES AND
ACKNOWLEDGES THAT THE PLEDGE GRANTED IN THIS AGREEMENT IS A CONTINUING SECURITY
INTEREST AND MUST CONTINUE IN FULL FORCE AND EFFECT UNTIL ALL OF THE SECURED
OBLIGATIONS ARE PAID IN FULL.  EXCEPT AS EXPRESSLY PROVIDED IN THIS AGREEMENT,
THE CO-SIGNERS MUST RELEASE THEIR INTEREST IN THE COLLATERAL ONLY UPON PAYMENT
IN FULL OF ALL OF THE SECURED OBLIGATIONS AND THE INDEFEASIBLE TERMINATION,
RELEASE AND DISCHARGE OF THE GUARANTIES; PROVIDED, HOWEVER, THAT THE CO-SIGNERS
WILL EXECUTE AND DELIVER TO SOUTHWEST THE PROPER INSTRUMENTS (INCLUDING UCC
TERMINATION STATEMENTS) ACKNOWLEDGING THE TERMINATION OF THIS AGREEMENT, AND
WILL DULY ASSIGN, TRANSFER AND DELIVER TO SOUTHWEST ANY COLLATERAL THAT MAY BE
IN THE POSSESSION OF THE CO-SIGNERS AND HAS NOT BEEN DISPOSED OF, APPLIED OR
RELEASED.


 


1.7           ACTIONS NOT AFFECTING THE PLEDGE.  THE CO-SIGNERS MAY (AND EACH OF
THE CO-SIGNERS IS AUTHORIZED TO MAKE FROM TIME TO TIME, WITHOUT NOTICE TO
ANYONE) WITHOUT IMPAIRING OR AFFECTING THE PLEDGE GRANTED IN THIS AGREEMENT:

 

 

--------------------------------------------------------------------------------


 


A.                                       SELL, PLEDGE, SURRENDER, COMPROMISE,
SETTLE, RELEASE, RENEW, EXTEND, GRANT AN INDULGENCE, ALTER, SUBSTITUTE, CHANGE,
MODIFY, OR OTHERWISE DISPOSE OF ANY OF THE SECURED OBLIGATIONS OR ANY CONTRACT
EVIDENCING THE SAME OR ANY PART OF THE SECURED OBLIGATIONS OR ANY SECURITY
INTEREST FOR THE SECURED OBLIGATIONS;


 


B.                                      ACCEPT ADDITIONAL SECURITY FOR OR
ADDITIONAL PARTIES OR OTHER CO-SIGNERS UPON ANY OF THE SECURED OBLIGATIONS OR
RELEASE ANY PORTION OF THE COLLATERAL OR ANY MAKER, ENDORSER, SECURITY OR
CO-SIGNER OR OTHER PARTY LIABLE ON ANY PORTION OF THE SECURED OBLIGATIONS;


 


C.                                       APPLY ANY AND ALL PAYMENTS A CO-SIGNER
RECEIVES ON ACCOUNT OF THE SECURED OBLIGATIONS AND THE PROCEEDS OF THE
COLLATERAL OR ANY OTHER SECURITY FOR THE COLLATERAL AGAINST ANY ITEM OR ITEMS OF
THE SECURED OBLIGATIONS AS THE CO-SIGNERS, EACH IN ITS SOLE DISCRETION, MAY
DETERMINE, WHETHER THE SAME IS THEN DUE OR NOT; AND


 


D.                                      SETTLE OR COMPROMISE ANY LIABILITY
SECURED BY THIS AGREEMENT, ANY SECURITY FOR THAT LIABILITY OR ANY LIABILITY
(INCLUDING ANY OF THOSE UNDER THIS AGREEMENT) INCURRED DIRECTLY OR INDIRECTLY IN
RESPECT OF THE LIABILITY SECURED BY THIS AGREEMENT, AND MAY SUBORDINATE THE
PAYMENT OF ALL OR PART OF THAT LIABILITY TO THE PAYMENT OF ANY LIABILITY OF
SOUTHWEST TO CREDITORS OF SOUTHWEST, OTHER THAN THE CO-SIGNERS.


 


2.                                      WARRANTIES AND REPRESENTATIONS OF
SOUTHWEST


 


2.1           POWER AND AUTHORITY.  SOUTHWEST HAS FULL POWER AND AUTHORITY TO
EXECUTE AND DELIVER THIS AGREEMENT AND TO PERFORM ITS OBLIGATIONS UNDER THIS
AGREEMENT.


 


2.2           ENFORCEABILITY.  THIS AGREEMENT IS THE LEGAL, VALID AND BINDING
OBLIGATION OF SOUTHWEST, ENFORCEABLE AGAINST SOUTHWEST ACCORDING TO ITS TERMS,
SUBJECT ONLY TO BANKRUPTCY, INSOLVENCY, MORATORIUM, REORGANIZATION OR SIMILAR
LAWS, RULINGS OR DECISIONS AT THE TIME IN EFFECT AFFECTING THE ENFORCEABILITY OF
RIGHTS OF CREDITORS GENERALLY AND TO APPLICABLE EQUITABLE PRINCIPLES.


 


2.3           TITLE TO THE COLLATERAL.  SOUTHWEST WARRANTS AND REPRESENTS TO THE
CO-SIGNERS THAT IT HOLDS TITLE TO THE COLLATERAL FREE AND CLEAR OF ANY LIENS,
PLEDGES OR ENCUMBRANCES, EXCEPT LIENS OR ENCUMBRANCES IN FAVOR OF THE
CO-SIGNERS, AND NO FINANCING STATEMENT OR REGISTRATION OF PLEDGE COVERING ALL OR
ANY PART OF THE COLLATERAL IS ON FILE IN ANY PUBLIC OFFICE OR PRIVATE OFFICE,
EXCEPT THOSE IN FAVOR OF THE CO-SIGNERS.


 


3.                                      EVENTS OF DEFAULT AND REMEDIES


 


3.1           EVENTS OF DEFAULT.  AN “EVENT OF DEFAULT” WILL OCCUR IF THE BANK
REQUIRES AND ANY CO-SIGNER MAKES ANY PAYMENT ON A NOTE OR THE BANK CALLS ALL OR
ANY PORTION OF ANY GUARANTY GIVEN BY ANY OF THE CO-SIGNERS AND SOUTHWEST IS
UNABLE TO REIMBURSE THE AMOUNT PAID BY THE CO-SIGNER OR CO-SIGNERS WITHIN 30
DAYS.  AFTER OCCURRENCE OF AN EVENT OF DEFAULT AND UPON WRITTEN DEMAND FROM
CO-SIGNERS REPRESENTING A MAJORITY IN INTEREST OF THE TOTAL AMOUNT CO-SIGNED OR
GUARANTEED, SOUTHWEST WILL ASSIGN TO THE CO-SIGNERS, THAT PORTION OF THE
COLLATERAL REASONABLY DETERMINED BY CO-SIGNER TO BE OF VALUE NECESSARY TO REPAY
TO CO-SIGNER ANY AMOUNTS PAID BY CO-SIGNER IN CONNECTION WITH THE EVENT OF
DEFAULT.  SOUTHWEST AND CO-SIGNER AGREE THAT THE INTENT OF THIS PROVISION IS TO
REIMBURSE CO-SIGNER ONLY FOR AMOUNTS ACTUALLY PAID IN CONNECTION WITH AN EVENT
OF DEFAULT.  FOR THAT REASON, STRICT FORECLOSURE IN ACCORDANCE WITH
SECTION 9-620 OF THE UNIFORM COMMERCIAL CODE (“UCC”) IS NOT AVAILABLE TO
CO-SIGNERS.  IF CO-SIGNER DISPOSES OF THE ASSIGNED COLLATERAL IN ACCORDANCE WITH
SECTION 3.2 OF THIS AGREEMENT WITHIN 90 DAYS OF ITS ASSIGNMENT TO CO-SIGNER AND
DOES NOT RECEIVE SUFFICIENT VALUE TO REPAY TO CO-SIGNER ANY

 

 

--------------------------------------------------------------------------------


 


AMOUNTS PAID BY CO-SIGNER IN CONNECTION WITH THE EVENT OF DEFAULT, CO-SIGNER
SHALL HAVE THE RIGHT TO ASSIGNMENT OF ADDITIONAL COLLATERAL IN ACCORDANCE WITH
THE TERMS OF THIS AGREEMENT.


 


3.2           CO-SIGNER’S RIGHT TO SELL THE COLLATERAL.  SUBJECT TO THE TERMS
AND CONDITIONS OF THE BLACK DIAMOND PLEDGE AND THE MEMBER CONTROL AGREEMENT,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT AND ASSIGNMENT OF THE COLLATERAL,
EACH CO-SIGNER:


 


A.                                       WILL BE ENTITLED TO SELL THAT PORTION
OF THE COLLATERAL REASONABLY NECESSARY TO REPAY TO CO-SIGNER ANY AMOUNTS PAID BY
CO-SIGNER IN CONNECTION WITH THE EVENT OF DEFAULT.  THE DISPOSITION OF THE
COLLATERAL AFTER AN EVENT OF DEFAULT SHALL BE BY PUBLIC PROCEEDINGS UNDER UCC
9-610, AND NOT BY PRIVATE PROCEEDING, UNLESS CONSENTED TO BY SOUTHWEST IN
WRITING SUBSEQUENT TO AN EVENT OF DEFAULT; OR


 


B.                                      MAY CAUSE THAT PORTION OF THE COLLATERAL
ASSIGNED TO THAT CO-SIGNER TO BE REGISTERED IN THE CO-SIGNER’S NAME AND TO
RECEIVE ALL DIVIDENDS, INTEREST AND OTHER DISTRIBUTIONS ON THAT PORTION OF THE
COLLATERAL AND APPLY THE SAME TO THE SECURED OBLIGATIONS AS THE CO-SIGNER DEEMS
APPROPRIATE.


 


3.3           WAIVER OF REDEMPTION; NO LIABILITY FOR VALUE DECLINE.  ANY AND ALL
SALES OF THE COLLATERAL HELD BY THE CO-SIGNERS UNDER SECTION 3.2 ABOVE WILL BE
FREE FROM ANY RIGHT OF REDEMPTION, WHICH SOUTHWEST EXPRESSLY WAIVES.  IN
ADDITION, THE CO-SIGNERS WILL HAVE NO LIABILITY FOR ANY INCREASE OR DECREASE IN
THE VALUE OF ANY OF THE COLLATERAL AT ANY TIME.


 


3.4           APPLICATION OF SALES PROCEEDS.  THE PROCEEDS OF THE SALE(S) OF THE
COLLATERAL UNDER SECTION 3.2 ABOVE WILL BE APPLIED AS FOLLOWS:


 


A.                                       FIRST, TO THE PAYMENT OF ALL COSTS AND
EXPENSES INCURRED BY THE CO-SIGNERS UNDER THIS AGREEMENT, INCLUDING ALL COSTS
AND EXPENSES OF COLLECTION, WHETHER OR NOT A SUIT HAS BEEN FILED, INCLUDING, BUT
NOT LIMITED TO, ALL SALES COMMISSIONS, BROKERS’ FEES AND ATTORNEYS’ FEES;


 


B.                                      SECOND, TO THE SATISFACTION OF THE
SECURED OBLIGATIONS;


 


C.                                       THIRD, TO THE PAYMENT OF ANY OTHER
AMOUNTS REQUIRED BY APPLICABLE LAW; AND


 


D.                                      FOURTH, ANY BALANCE THEN REMAINING WILL
BE PAID TO SOUTHWEST, UNLESS IT IS THE SUBJECT OF TAX LIEN OR LEVY, ATTACHMENT,
RESTRAINING ORDER, INJUNCTION OR OTHER SUCH DISTRAINT.


 


3.5           RIGHTS CUMULATIVE.  ALL REMEDIES OF THE CO-SIGNERS UNDER THIS
AGREEMENT ARE IN ADDITION TO REMEDIES AFFORDED TO THE CO-SIGNERS UNDER ANY OTHER
DOCUMENT EVIDENCING OR SECURING ANY OF THE SECURED OBLIGATIONS OR ANY OTHER
DOCUMENT OR UNDER LAW.  ALL REMEDIES ARE CUMULATIVE AND MAY BE EXERCISED BY THE
CO-SIGNERS CONCURRENTLY OR CONSECUTIVELY.  NO FAILURE OR OMISSION OF THE
CO-SIGNERS TO EXERCISE ANY RIGHT OR REMEDY WILL CONSTITUTE A WAIVER.


 


4.                                      MISCELLANEOUS


 


4.1           AGREEMENT BINDING.  THIS AGREEMENT BINDS THE SUCCESSORS AND
ASSIGNS OF SOUTHWEST AND THE INSOLVENCY, BANKRUPTCY, OR RELEASE OF ANY SUCH
PARTY WILL NOT RELEASE OR DISCHARGE ANY OTHER BORROWER, PLEDGOR, ENDORSER, OR
CO-SIGNER FROM LIABILITY UNDER THIS AGREEMENT; PROVIDED, HOWEVER, THAT THE
RIGHTS OF SOUTHWEST UNDER THIS AGREEMENT MAY NOT BE ASSIGNED WITHOUT THE PRIOR
WRITTEN CONSENT OF THE CO-SIGNERS.

 

 

--------------------------------------------------------------------------------


 


4.2           SEVERABILITY.  IF ONE OR MORE PROVISIONS OF THIS AGREEMENT SHOULD
BE DECLARED TO BE INVALID, ILLEGAL OR UNENFORCEABLE IN ANY RESPECT BY A COURT OF
COMPETENT JURISDICTION, THE VALIDITY, LEGALITY AND ENFORCEABILITY OF THE
REMAINING PROVISIONS IN THIS AGREEMENT WILL NOT IN ANY WAY BE AFFECTED OR
IMPAIRED.


 


4.3           REGARDING THE SECURED PARTIES.  ALL ACTIONS TAKEN BY THE
CO-SIGNERS UNDER THIS AGREEMENT WILL BE TAKEN ONLY UPON THE MUTUAL AGREEMENT OF
CO-SIGNERS REPRESENTING A MAJORITY OF THE TOTAL AMOUNT GUARANTEED UNDER THE
SUBSCRIPTION AGREEMENTS.


 


4.4           ATTORNEY IN FACT.  EFFECTIVE UPON THE OCCURRENCE OF AN EVENT OF
DEFAULT, SOUTHWEST APPOINTS THE CO-SIGNERS AS SOUTHWEST’S ATTORNEY-IN-FACT FOR
THE PURPOSE OF CARRYING OUT THE TERMS OF THIS AGREEMENT AND TAKING ANY ACTION
AND EXECUTING ANY INSTRUMENT WHICH IT MAY DEEM ADVISABLE OR NECESSARY TO
ACCOMPLISH THE PURPOSES OF THIS AGREEMENT, WHICH APPOINTMENT IS IRREVOCABLE AND
COUPLED WITH AN INTEREST.  WITHOUT LIMITING THE GENERALITY OF THE FOREGOING,
UPON THE OCCURRENCE OF AN EVENT OF DEFAULT, THE CO-SIGNERS HAVE THE RIGHT, POWER
AND AUTHORITY TO ENDORSE AND COLLECT ALL CHECKS AND OTHER ORDERS FOR THE PAYMENT
OF MONEY MADE PAYABLE TO SOUTHWEST REPRESENTING ANY DIVIDEND, INTEREST PAYMENT
OR OTHER DISTRIBUTION IN RESPECT OF THE COLLATERAL OR ANY PART OF THE
COLLATERAL.


 


4.5           NOTICES.  ANY NOTICE REQUIRED UNDER THIS AGREEMENT WILL BE DEEMED
GIVEN ON THE THIRD BANKING DAY AFTER DEPOSIT IN THE U.S. MAIL, PROPER POSTAGE
PREPAID ADDRESSED TO SOUTHWEST AND TO THE CO-SIGNERS AT THE FOLLOWING ADDRESSES:


 

Southwest Casino Corporation

2001 Killebrew Drive, Suite 350

Minneapolis, MN 55425

Attn: Thomas E. Fox, President

 

The Co-Signers:

At the address listed on Exhibit 1 to this Agreement.

 

Any changes in a party’s address may be made by giving written notice to the
other parties in accordance with this Section.

 


4.6           GOVERNING LAW; JURISDICTION.  THIS AGREEMENT MUST BE CONSTRUED,
INTERPRETED AND GOVERNED ACCORDING TO THE LAWS OF THE STATE OF MINNESOTA. 
SOUTHWEST AND EACH OF THE CO-SIGNERS CONSENT TO THE PERSONAL JURISDICTION OF THE
STATE AND FEDERAL COURTS LOCATED IN THE STATE OF MINNESOTA IN CONNECTION WITH
ANY CONTROVERSY RELATED TO THIS AGREEMENT, WAIVE ANY ARGUMENT THAT VENUE IN SUCH
FORUMS IS NOT CONVENIENT AND AGREE THAT ANY LITIGATION INSTIGATED IN CONNECTION
WITH THIS AGREEMENT MUST BE VENUED IN EITHER THE DISTRICT COURTS OF HENNEPIN
COUNTY, MINNESOTA, OR THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF
MINNESOTA, FOURTH DIVISION.


 


4.7           FURTHER ASSURANCES.  SOUTHWEST AGREES TO DO ANY FURTHER ACT AND
THINGS, AND TO EXECUTE AND DELIVER ANY ADDITIONAL CONVEYANCES, ASSIGNMENTS,
AGREEMENTS AND INSTRUMENTS, AS THE CO-SIGNERS MAY AT ANY TIME REQUEST IN
CONNECTION WITH THE ADMINISTRATION OR ENFORCEMENT OF THIS AGREEMENT OR RELATED
TO THE COLLATERAL OR ANY PART OF THE COLLATERAL OR IN ORDER BETTER TO ASSURE AND
CONFIRM UNTO THE CO-SIGNERS ITS RIGHTS, POWERS AND REMEDIES UNDER THIS
AGREEMENT.  SOUTHWEST CONSENTS AND AGREES THAT THE ISSUERS OF OR OBLIGORS IN
RESPECT OF THE COLLATERAL OR ANY REGISTRAR OR TRANSFER AGENT OR TRUSTEES FOR ANY
OF THE COLLATERAL ARE ENTITLED TO ACCEPT THE PROVISIONS OF THIS AGREEMENT AS
CONCLUSIVE EVIDENCE OF THE RIGHT OF THE CO-SIGNERS TO EFFECT ANY TRANSFER,
NOTWITHSTANDING ANY OTHER NOTICE OR DIRECTION TO THE CONTRARY GIVEN BY SOUTHWEST
OR ANY OTHER PERSON TO ANY ISSUERS OR OBLIGORS OR TO ANY REGISTRAR OR TRANSFER
AGENT OR TRUSTEES.

 

 

--------------------------------------------------------------------------------


 

Signature Page for

Pledge Agreement

 

 

IN WITNESS WHEREOF, the parties to this Agreement have executed this instrument
as of the day and year first above written.

 

SOUTHWEST CASINO CORPORATON

 

CO-SIGNER or GUARANTOR

 

By:

 

 

 

 

 

Its:

 

 

Print Name:

 

 

 

--------------------------------------------------------------------------------

 